Citation Nr: 1528097	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  10-07 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Air Force from January 1975 to May 1978.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied entitlement to a TDIU rating.

In August 2013, the Board remanded this matter for further development, to include obtaining updated medical treatment records and a VA examination with opinion.  The record reflects that additional treatment records were obtained and in November 2013 the Veteran underwent a VA examination with opinion; thus, there has been substantial compliance with the remand directives of August 2013.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that subsequent to the January 2014 supplemental statement of the case (SSOC), additional evidence and argument were added to the Veteran's claims folder.  In June 2015, the Veteran waived initial review of this evidence by the AOJ (agency of original jurisdiction).  Thus, the Board may consider such evidence herein.  38 C.F.R. § 20.1304. 

Further, the Board notes that by November 2014 rating decision, the RO granted a temporary total (100 percent) rating, effective May 6, 2014, for the service-connected degenerative joint disease, lumbar spine, associated with residuals, fracture of talus, right ankle, based on surgical treatment necessitating convalescence.  Thereafter, a 20 percent rating was assigned for the service-connected degenerative joint disease, lumbar spine, associated with residuals, fracture of talus, right ankle, effective from July 1, 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is no longer employable due to his service-connected right ankle disability and lumbar spine disability.  He basically contends that his right ankle and lumbar spine disabilities impact his physical abilities and that the pain medications he takes for these disabilities affect his ability to think clearly.

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  Even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b). 

Rating boards are required to submit to the Director of Compensation and Pension (C&P) Service, for extraschedular consideration, all cases of Veterans who are unemployable by reason of service-connected disabilities, but who failed to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  The Board is precluded by regulation from assigning a TDIU on an extraschedular basis in the first instance, and must refer this case to the Director of the C&P Service for such consideration. 

Review of the record shows that in a note dated in September 2007, it was indicated that the Veteran underwent a total ankle joint replacement and fusion, and a VA physician indicated that the Veteran had been continuously disabled since 2004, and opined that the Veteran would be unable to return to work in the future and that he was unable to stand or walk on his foot very well.  The VA physician also noted that the Veteran had had multiple complicated surgeries in this right foot and ankle.

On a VA DBQ examination in November 2013, the examiner noted that the Veteran was able to ambulate and drive, but stated he cannot climb ladders.  The examiner also noted that the Veteran was on pain medication for various joint conditions and would not be able to use heavy equipment or work when on medications.  The diagnoses included right ankle strain and traumatic arthroplasty to the right ankle, and the examiner opined that the Veteran's ankle condition impacted his ability to work.  The examiner noted that in the claims folder there was a medical opinion stating that the Veteran would never achieve the ability to resume his full duty potential, and that the Veteran was very fortunate to be walking the way he is, with the degree of comfort achieved, considering the pain he presented with.  The examiner noted agreement with the last VA examination in 2008 which included an opinion that the Veteran's right ankle problem rendered him unfit for employment that involved even limited walking and standing, and that his back problems also precluded walking as well as lifting.  The examiner in 2008 also opined that the Veteran was further impaired by the somnolence caused by the gabapentin and hydrocodone he was required to take, that he was incapable of physical labor, and that given his medication regimen could only do sedentary work that did not require extensive concentration, alertness, and keen thought processes.

On a VA DBQ thoracolumbar examination in November 2013, the diagnoses included lumbar strain, lumbar radiculopathy, and degenerative disc disease.  The examiner opined that the Veteran's thoracolumbar spine condition did impact his ability to work, and noted that the Veteran had chronic back pain and was on medication for pain.  The examiner also noted that the Veteran's back problems precluded walking as well as lifting.  The examiner again expressed agreement with the VA examiner in 2008 who opined that the Veteran was incapable of physical labor, and that given his medication regimen, he could only do sedentary work that did not require extensive concentration, alertness and keen thought processes.  

In a statement submitted in February 2014, the Veteran noted that in the SSOC, the RO found that he was able to do gainful employment that consisted of sedentary employment.  The Veteran reported he had been through a number of operations on his ankle, which had limited mobility, and had been going through procedures on his lower back.  He reported he had constant chronic pain and was unable to stand or sit for long periods of time without being in constant pain.  He claimed he had been in a wheelchair and had to have a walker at one time.  The Veteran also contended he was on many medications, some of which were narcotics and limited his ability to do his everyday functions and made him a liability at work.  

The Board notes that the Veteran is service-connected for residuals of fracture of the talus, right ankle, rated as 40 percent disabling, effective from June 1, 2007; DJD of the lumbar spine, rated as 20 percent disabling, effective from July 1, 2014; and fracture, right fifth metacarpal, rated as 0 percent disabling, effective from May 8, 1978; with a combined evaluation of 50 percent, effective from July 1, 2014.  Thus, his service-connected disabilities do not meet the criteria for schedular consideration of TDIU.  38 C.F.R. § 4.16(a).  In view of the foregoing, coupled with the fact that record contains competent medical opinions from VA examiners suggesting that the Veteran may be unable secure or follow a substantially gainful occupation as a result of service-connected disability, requires that this matter be referred to the Director of the Compensation Service for extraschedular consideration.

Accordingly, the case is REMANDED for the following action:

1. Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A are complied with, with respect to whether the Veteran is entitled to a TDIU rating. 

2. Thereafter, refer this case to the Chief Benefits Director or the Director, Compensation Service, for the consideration of the assignment of a TDIU on an extraschedular basis under 38 C.F.R. §4.16(b).  Unless the benefits sought on appeal are granted, the Veteran and his representative should be furnished a supplemental statement of the case, to include information regarding why the Veteran failed to meet the requirements for an extraschedular evaluation, and be afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

